DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-21 are pending.
Claims 20-21 are new.
This communication is in response to the communication filed 3/22/2021.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner suggests cancelling claims 3-8 and adding them as claims 22-27.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods to collect pharmaceutical data and patient data, analyze the data, and output messages based on the collection and analysis. Specifically, the claims recites loading a prescription protocol, commencing a timeline for compliance monitoring, monitoring data and time compared to said pharmaceutical protocol, identifying each dispensing or taking occurrence, transmitting a signal, recording said dispensing or taking occurrence, calculating a current score based upon dispensing or taking occurrence, accumulating said score with prior calculated scores, transmitting said current score and accumulated score, identifying a non-compliance event, recording said non-compliance vent, and transmitting a signal, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting and analyzing patient data to incentive compliance to a pharmaceutical protocol. See MPEP 2106.04. Here, the claims recite concepts relating to tracking or organizing information so that a patient may be urged or incentivized to take their medication. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use smart pharmaceutical packages, a compute device, and a sensor. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the smart pharmaceutical packages may be sensors attached to a pharmaceutical package (specification p. 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves computer functions. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to potentially remind patients to take medication instead of actually administering treatment to patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements are known devices that perform general computer functions.
Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to collecting pharmaceutical data and patient data, analyzing the data, and outputting messages based on the collection and analysis and not a specific configuration of the computer elements. In the claimed arrangement, the smart pharmaceutical packages, compute device, and sensor simply functions to perform data collection and processing and uses the data for output. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using smart pharmaceutical packages, a compute device, and a sensor to perform the steps of the claims amount to no more than using computer devices to automate or implement the abstract idea of collecting pharmaceutical data and patient data, analyzing the data, and outputting messages based on the collection and analysis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims recite additional limitations including a remote computational server (claim 3). The server may be a compute device as described above and sensors may be various types of sensors collecting information for the compute device, which is generally linked to the invention as collecting information or attached to the above describe smart package. Moreover, the use of sensors as described in the claims is extra solution activity. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting pharmaceutical data and patient data, analyzing the data, and outputting messages based on the collection and analysis. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of collecting pharmaceutical data and patient data, analyzing the data, and outputting messages based on the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 3/22/2021 have been fully considered and are addressed below.
Applicant’s amendments and arguments have been fully considered and claims 9-10 and 20 are found to be allowable. Claims 3-8 and 18-19 would be allowable after overcome minor claim objections stated above.
Applicant’s amendments and arguments have been fully considered, but are not persuasive.
Claim 11 may overcome the 101 rejection if limitations similar to the technological elements of claim 9 are added or if limitation similar to the revising and transmission of alerting protocol of claim 20 is added.
Applicant argues that the claims are a practical application of a judicial exception because the claims provide a particular way to achieve a desired outcome using pharmaceutical packages, communicable sensors, and computing devices. Examiner respectfully disagrees. 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B. Elements in the claims were explained as involving a series of steps to collect pharmaceutical data and patient data, analyze the data, and output messages based on the collection and analysis with a citation to the MPEP 2106.04. Also, the additional elements are not considered when initially determining if the claim is directed to an abstract idea. If the claim is directed to an abstract idea, as noted above, then a determination is made whether the claim has an inventive concept. The Revised Guidance explains that when making this determination, one should consider whether the additional claim elements add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.” Revised Guidance, 84 Fed. Reg. at 56.
The specific elements directed with a new source of information does not alone indicate patent eligible subject matter. See Uniloc USA, Inc. v. ADP, EEC, 772 F. App’x 890, 902 (Fed. Cir. 2019) SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.”).
Step 2A prong 1 determines the judicial exceptions and if any part of the claims are directed to a law of nature, a natural phenomenon, or an abstract idea. See MPEP 2106. When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea; however, the analysis for determining subject-matter eligibility does not stop here. 
In addition, there is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., In re Grams, 888 F.2d 835, 837-41 (Fed. Cir. 1989) (method of diagnosing an abnormal condition in an individual); SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 953-56 (Fed. Cir. 2014) (method for guiding the selection of a therapeutic treatment regimen for a patient with a known disease or medical condition); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune-mediated disorder); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-77 (Fed. Cir. 2011) (method for verifying the validity of a credit card transaction over the Internet); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-52 (Fed. Cir. 2016) (translating a functional description of a logic circuit into a hardware component description of the logic circuit). Like the steps in these decisions, the steps in the instant claims are so broadly drawn that they encompass acts that people can perform in their minds or using pen and paper.
Moreover, this method of collecting pharmaceutical data and patient data, analyze the data, and output messages based on the collection and analysis is similar to other automated methods that fall within the certain methods of organizing human activity category of abstract ideas. See, e.g., In re Meyer, see also In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (determining that a claimed method for transferring patient health information “describes little more than the automation of a ‘method of organizing human activity’ with respect to medical information”); DietGoal Innovations LLC v. Bravo Media LLC, 33 F. Supp. 3d 271, 283 (S.D.N.Y. 2014), affd, 599 F. App’x 956 (Fed. Cir. 2015) (computerized meal planning).
Step 2B determines the inventive concept and if the claims recites additional elements that amount to significantly more than the abstract idea. Here, the claims recited additional elements, but were found not to be significantly more because the additional elements were generic computer hardware and software, extra-solution activities, and used only to apply steps of the abstract ideas (Step 2B: No).
The patent-eligible claims in McRO incorporated specific, limited rules that improved a technological process. See 837 F.3d at 1313-16. In contrast, the claims recite a series of broadly worded, result-oriented functions without meaningfully limiting how the claimed method performs those functions. Moreover, the claims do not improve technology or a technological process. See Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“The claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, not on improving computers or technology.” (citation omitted)).
Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686